IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MRS. KAREN M. DETER, AN ADULT                :   No. 118 WAL 2020
INDIVIDUAL; AND MRS. DIANE                   :
GRESOCK, AN ADULT INDIVIDUAL,                :
                                             :   Petition for Allowance of Appeal
                   Petitioners               :   from the Order of the
                                             :   Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
BOROUGH OF SYKESVILLE, A                     :
PENNSYLVANIA MUNICIPALITY,                   :
                                             :
                   Respondent                :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.